DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the flow identifier" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomar et al. (EP 3422658 A1 As provided in the IDS).  	Regarding claims 1, 22, Tomar et al. discloses a method of wireless communication performed by a user equipment (UE), comprising: receiving downlink data that is associated with triggering a feedback message (Para 16 teaches of receiving a downlink packet); and transmitting, before receiving the feedback message for the downlink data at a component of the UE, a scheduling request to request an allocation of a set of resources for transmitting the feedback message (Para 16 and Para 31 teaches of transmitting a scheduling request without waiting for the TCP ACK message). 	Regarding claim 2, Tomar et al. discloses a method, further comprising: transmitting the feedback message in connection with the set of resources (Para 16 and 31)
Claim(s) 12-15, 18-21, 26-28, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta et al. (EP 3404897 A1 As provided in the IDS).  	Regarding claims 12, 26, Ohta et al. discloses a method of wireless communication performed by a user equipment (UE), comprising: receiving downlink data; determining a schedule of a set of uplink channel resources associated with a medium access control layer (Para 55-57 teaches of TCP Ack is transmitted on the PUCCH and transmitting the scheduling request) ; altering a behavior of data layer traffic based at least in part on a characteristic of the uplink channel resources; and transmitting a feedback message in connection with one or more of the uplink channel resources and based at least in part on altering the behavior of the data layer traffic (Para 53-57 teaches of Transmitting the TCP Ack on the PUCCH which is normally transmitted on the PUSCH. As such the behaviors of the data layer traffic is altered).
	Regarding claim 13, Ohta et al. discloses a method, where altering the behavior of the data layer traffic comprises: synchronizing delivery of host data to a modem according to the schedule of the set of uplink channel resources associated with the medium access control layer. (Para 55-57 teaches of TCP Ack is transmitted on the PUCCH and transmitting the scheduling request)
	Regarding claims 14, 27, Ohta et al. discloses a method wherein the downlink data is associated with triggering the feedback message. (Para 55-57 teaches of TCP Ack is transmitted on the PUCCH and transmitting the scheduling request)
	Regarding claims 15, 28, Ohta et al. discloses a method, wherein the set of uplink channel resources is associated with information identifying at least one of: a set of physical uplink control channel scheduling request occasions, an expiration of a periodic buffer status reporting timer, a predicted medium access control uplink buffer drain time, a semi-persistent scheduling occasion, a random access channel occasion (Para 55, Para 61 teaches of PUCCH scheduling request) 	Regarding claims 18, 30, Ohta et al. discloses a method, wherein altering the behavior of the data layer traffic comprises: causing downlink data to be delivered from the medium access control layer to a host before a scheduled delivery time (Para 33-34)	Regarding claim 19, Ohta et al. discloses a method, wherein altering the behavior of the data layer traffic comprises: causing a change to a data processing time of the downlink data at a host (Para 20-21 teaches of shortening the delay time that changes the data processing time).	Regarding claim 20, Ohta et al. discloses a method, wherein altering the behavior of the data layer traffic comprises: causing uplink data to be delivered from a host to the medium access control layer before a scheduled delivery time (Para 33-34) 	Regarding claim 21, Ohta et al. discloses a method, wherein altering the behavior of the data layer traffic comprises: altering the behavior of the data layer traffic based at least in part on at least one of: a timing of an uplink occasion, whether a low-latency request is active, a status of a transport layer connection, or a status of a bearer (Para 55-57).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomar et al. (EP 3422658 A1 As provided in the IDS) in view of Yamazaki et al. (US 2018/0152961 A1).	Regarding claims 3, 23, Tomar et al. discloses the claimed invention as set forth in claim 1 above. Tomar et al. does not explicitly disclose a method, further comprising: determining a predicted arrival time of the feedback message; and wherein transmitting the scheduling request comprises: transmitting the scheduling request based at least in part on the predicted arrival time of the feedback message. However Yamazaki et al. discloses a method, further comprising: determining a predicted arrival time of the feedback message; and wherein transmitting the scheduling request comprises: transmitting the scheduling request based at least in part on the predicted arrival time of the feedback message (Para 147 teaches of determining the  predicted arrival time of the feedback message and transmitting the scheduling request based on the predicated time). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of determining the predicted arrival time of the feedback message of Yamazaki et al. with the system of Tomar et al. in order to provide a system with minimum overhead for requesting resources.	Regarding claims 4, 24, Tomar et al. discloses the claimed invention as set forth in claim 2 above. Tomar et al. does not explicitly disclose a method, further comprising: determining a predicted arrival time of the feedback message; and wherein transmitting the scheduling request comprises: transmitting the scheduling request based at least in part on the predicted arrival time of the feedback message. However Yamazaki et al. a method, wherein the scheduling request is transmitted at a predicted scheduling request time, wherein the predicted scheduling request time is based at least in part on at least one of: a predicted time between receiving the downlink data and receiving the feedback message, or a predicted time between requesting the allocation of the set of resources and receiving a response granting the allocation of the set of resources. (Para 147 teaches of determining the  predicted arrival time of the feedback message and transmitting the scheduling request based on the predicated time). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of determining the predicted arrival time of the feedback message of Yamazaki et al. with the system of Tomar et al. in order to provide a system with minimum overhead for requesting resources.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (EP 3404897 A1 As provided in the IDS) in view of Tomar et al. (EP 3422658 A1 As provided in the IDS.	Regarding claim 16, Ohta et al. discloses the claimed invention as set forth in claim 12 above. Ohta et al. does not explicitly discloses a method, wherein altering the behavior of the data layer traffic comprises: altering the behavior of the data layer traffic based at least in part on a configuration of a connected discontinuous reception mode. However Tomar et al. discloses a method, wherein altering the behavior of the data layer traffic comprises: altering the behavior of the data layer traffic based at least in part on a configuration of a connected discontinuous reception mode (Para 17 teaches of DRX mode). It would have been obvious to one having ordinary skill in the art at the time of the invention to use the method of forwarding TCP packets after waking up from DRX mode of Tomar et al. with the system of Ohta et al. in order to provide a method of reducing overhead for requesting communication resources.
Allowable Subject Matter
Claims 5-11, 17, 25 , 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467